672 S.E.2d 23 (2009)
COPPER, et al.
v.
DENLINGER, et al.
No. 526A08.
Supreme Court of North Carolina.
January 2, 2009.
Ann L. Majestic, Raleigh, for School Board, et al.
Frances P. Solari, for Copper, et al.
Dan M. Hartzog, Jr., Raleigh, for Denlinger.
The following order has been entered on the motion filed on the 29th day of December 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Denlinger Individually) shall have up to and including thirty days after the ruling upon the co-defendants Petition for Discretionary Review to file and serve his/her brief with this Court. By order of the Court in conference this the 2nd day of January 2009."